940 F.2d 916
15 U.C.C. Rep. Serv. 2d (West) 627
In re John J. and Clara LOCKOVICH, Appellants.
No. 91-3170.
United States Court of Appeals,Third Circuit.
Argued July 31, 1991.Decided Aug. 22, 1991.

On Appeal from the United States District Court for the Western District of Pennsylvania;  Warren W. Bentz, Judge.
Donald R. Calaiaro (argued), Calaiaro & Corbett, Pittsburgh, Pa., for appellants.
Charles O. Zebley, Jr.  (argued), Coldren, Adams, DeHaas & Radcliffe, Uniontown, Pa., for appellee Gallatin Nat. Bank.
Before BECKER, SCIRICA and ROTH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court for the Western District of Pennsylvania reversing the bankruptcy court.  The issue presented for review is whether a financing statement must be filed under the Uniform Commercial Code of Pennsylvania to perfect a purchase money security interest in a twenty-two foot motor boat purchased for $32,500 and used primarily for personal purposes.  The district court concluded that:  (i) the motor boat is a consumer good for which filing is not required pursuant to 13 Pa.C.S.A. Sec. 9302(a)(4) (Purdon's 1984);  (ii) the creditor has a valid security interest in the boat;  and (iii) the creditor is entitled to relief from the automatic stay under 11 U.S.C. Sec. 362(d) (1988).


2
We agree with the district court's reasoning and conclusions, and will affirm based on the opinion by United States District Judge Donald J. Lee.  See In re Lockovich, 124 B.R. 660 (W.D.Pa.1991).  We especially note our endorsement of Judge Lee's comment that "[i]f motorboats or other expensive items are to be excluded from the dictates of Sec. 9302(a)(4), ... such determinations are necessarily for the Pennsylvania Legislature."    Id. at 663.


3
Costs taxed against appellants.